Citation Nr: 1100614	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-14 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 16, 2005, 
for the award of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to Dependents' Educational Assistance benefits 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and September 2006 rating actions of 
the Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of entitlement to Dependents' Educational Assistance 
(DEA) benefits under 38 U.S.C. Chapter 35 is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received the Veteran's claim of entitlement to service 
connection for PTSD on March 16, 2005, more than one year 
following his discharge from active service.  

2.  In a November 2005 rating decision, the RO granted service 
connection for PTSD and assigned an effective date of March 16, 
2005.

3.  There is no statement or communication from the Veteran, 
prior to March 16, 2005, that constitutes a pending claim of 
entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 16, 2005, 
for the award of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, the Veteran's claim arises from an appeal of the 
initial grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

Generally, the effective date for a grant of service connection 
is the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2010).  

The effective date of an evaluation and award of compensation on 
an original claim for compensation will be the day following 
separation from active duty service or the date entitlement arose 
if claim is received within 1 year after separation from service; 
otherwise, date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2). 

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2010).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, or a person 
acting as next friend who is not sui juris may be considered an 
informal claim.  38 C.F.R. § 3.155 (2010).

In this case, the Veteran contends that he is entitled to an 
effective date for the award of service connection for PTSD one 
year prior to the date he filed his claim based on April 1980 and 
March 1997 VA action liberalizing the regulations governing 
service connection for PTSD.  

The basic facts in this case are not in dispute.  VA received the 
Veteran's claim of entitlement to service connection for PTSD on 
March 16, 2005.  In a November 2005 rating decision, the RO 
granted service connection for PTSD and assigned an effective 
date of March 16, 2005.  There is no statement or communication 
from the Veteran prior to March 16, 2005, that constitutes a 
pending claim of entitlement to service connection for PTSD.  
Thus, March 16, 2005, is the proper effective date.  It is noted 
that the claim was not received within one year from the 
Veteran's separation from service (here in May 1970), precluding 
assignment of an effective date beginning the day after 
discharge.

The Board notes that an effective date prior to the date of 
receipt of a claim may be assigned where compensation is awarded 
or increased pursuant to a liberalizing law or liberalizing VA 
issue.  38 C.F.R. § 3.114 (2010).  However, in this case, the 
award of service connection was not based on a liberalizing law 
or liberalizing VA issue.  Thus, despite the Veteran's 
contentions, he is not entitled to an earlier effective date 
under the provisions of 38 C.F.R. § 3.114.

The Board is sympathetic to the Veteran's situation; however, as 
indicated above, the legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
Under the circumstances in this case, the appropriate effective 
date for the award of service connection for PTSD is the date of 
the March 16, 2005, claim for benefits.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  As there is no legal basis for 
assignment of any earlier effective date, the claim must be 
denied.  


ORDER

An effective date earlier than March 16, 2005, for the award of 
service connection for PTSD is denied.


REMAND

In a September 2006 rating action, the RO denied DEA benefits 
under 38 U.S.C. Chapter 35 for the Veteran's son.  The Board 
notes that eligibility for DEA benefits was established in a June 
2006 rating decision.  A September 2006 notice of disagreement 
(NOD) submitted by the Veteran was rejected as invalid, 
presumably because the June 2006 RO action was favorable.  
However, there is the potential for confusion, as the September 
2006 decision was not favorable.  Resolving all doubt in the 
Veteran's favor, it is presumed that the NOD was intended as a 
response to the negative September 2006 rating decision, even 
though such fact is not entirely clear from the face of that 
communication.  Thus, it is determined that the Veteran has 
initiated appellate review of the issue.  The next step in the 
appellate process is for the RO to issue to the Veteran a 
statement of the case (SOC).  See 38 C.F.R. § 19.29 (2010); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Given the above, this matter must be remanded to the RO for the 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of an issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative an 
SOC on the issue of entitlement to DEA 
benefits under 38 U.S.C. Chapter 35.  Along 
with the SOC, provide a VA Form 9 and afford 
him the applicable time period for perfecting 
an appeal as to this issue.

The Veteran and his representative are 
reminded that appellate consideration of this 
issue may be obtained only if a timely appeal 
is perfected as to the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


